THE COURT OF CHANCERY OF THE STATE OF DELAWARE

PORT PENN HUNTING LODGE                )
ASSOCATION,                            )
                                       )
                 Petitioner,           )
                                       )
            v.                         )    C.A. No. 2018-0328-TMR
                                       )
MATTHEW S. MEYER,                      )
individually and in his official       )
capacity as the County Executive for   )
New Castle County, NEW CASTLE          )
COUNTY, TRACY SURLES,                  )
individually and in her                )
official capacity, MARY A.             )
JACOBSON,                              )
individually and in her official       )
capacity, RICHARD E. HALL,             )
individually and in his official       )
capacity,                              )
                                       )
                 Respondents.          )


                           MEMORANDUM OPINION


                         Date Submitted: February 4, 2019
                           Date Decided: May 9, 2019
L. Vincent Ramunno, RAMUNNO & RAMUNNO, P.A., Wilmington, Delaware;
Attorney for Petitioner.
Max B. Walton and Kyle Evans Gay, CONNOLLY GALLAGHER LLP, Newark,
Delaware; Brian J. Merritt, NEW CASTLE COUNTY OFFICE OF LAW, New
Castle, Delaware; Attorneys for Respondents.



MONTGOMERY-REEVES, Vice Chancellor.
      For over two decades, the petitioner has worked to develop a parcel of land in

southern New Castle County, Delaware. New Castle County has allegedly thwarted

the petitioner’s attempts. In particular, the petitioner asserts that New Castle County

refuses to provide sewer service for the petitioner’s proposed development while

providing sewer service for developments on nearby land. The petitioner argues that

New Castle County’s discriminatory conduct violates its rights to substantive due

process, equal protection, and just compensation for takings, and constitutes illegal

contract zoning. The petitioner requests injunctive relief, declaratory relief, and

damages. The respondents move to dismiss the petitioner’s complaint for failure to

state a claim. For the reasons that follow, I grant the respondents’ motion.

I.    BACKGROUND

      I draw all facts from the Verified Complaint (the “Complaint”), the documents

attached to it, and the documents incorporated by reference into it.1 At this stage of

the proceedings, I take all of Petitioner’s well-pled facts as true and draw all

reasonable inferences in its favor.




1
      Vanderbilt Income & Growth Assocs., L.L.C. v. Arvida/JMB Managers, Inc., 691
A.2d 609, 613 (Del. 1996) (noting the “exceptions to the general Rule 12(b)(6)
      prohibition against considering documents outside of the pleadings” including
      “when the document is integral to a [petitioner’s] claim and incorporated into the
      complaint.” (citing In re Santa Fe Pac. Corp. S’holder Litig., 669 A.2d 59, 69-70
      (Del. 1996))).


                                          1
      This saga began in 1997, when New Castle County (the “County”) adopted a

Unified Development Code and “made a commitment to construct sewers in

southern New Castle County to accommodate the growth expected” in that area.2

“[A]t least 20 years ago” Petitioner Port Penn Hunting Lodge Association (“Port

Penn”) bought an approximately 320-acre parcel of land (the “Land”) in New Castle

County, Delaware.3 Port Penn then attempted to develop the Land into a project

called the Preserve, which Port Penn envisioned containing 120 acres of developed

property and 200 acres of land in its natural state.4

      Around the same time, the County established two sanitary sewer districts, the

Northern New Castle County Sanitary Sewer Area and the Southern New Castle

County Sanitary Sewer Service Area (the “SSSA”). The SSSA included the Land.

In 2003, the County passed a resolution reaffirming that “New Castle County made

a commitment to construct sewers in southern New Castle County to accommodate

the growth expected within this area” and “the implementation of a sewer system in

southern New Castle County is a necessary component of good land use planning.”5




2
      Compl. ¶ 13.
3
      Id. ¶¶ 8-9.
4
      Id. ¶ 9.
5
      Id. ¶ 13.


                                           2
      Port Penn has not pled that the establishment of the SSSA constituted a

commitment to extend sewer services to the entire SSSA, nor that New Castle

County ever specifically committed to provide sewer service to Port Penn. Port Penn

does assert that County officials at the Department of Special Services (“Special

Services”), now known as the Department of Public Works, which is responsible for

sewer service, gave assurances that the County would provide sewer service to the

Land on a fair and equal basis. Specifically, Port Penn contends that “Charles Baker,

the General Manager [of Special Services] at that time, informed [Port Penn’s]

representative that if sewer was provided for anyone in that area the County would

certainly not play favorites and in fairness would provide sewer to other property

owners in the area.”6 Port Penn adds that Respondent Meyer, a subsequent General

Manager of Special Services, “expressed his intent to make public sewer available

for the area and to treat all property owners in the Port Penn area fairly and equally.”7

      In early 2000, Port Penn submitted its development plan for the Land to the

County for the first time, but the County Land Use Department advised Port Penn in

a letter on June 23, 2000, that sewer service was not available and that development

would have to wait until it became available. 8 The County Land Use Department


6
      Id. ¶ 19.
7
      Id. ¶ 24.
8
      Id. ¶¶ 10-11.


                                           3
sent another letter advising Port Penn that public sanitary sewer systems were not

available “in the vicinity of the site” on June 7, 2001.9 On October 26, 2007, the

County denied another Port Penn application, writing that “the Department of

Special Services had determined that there is no sewer capacity for this proposed

development; therefore, this application may not advance . . . until the sewer issue

is resolved.”10

      In November 2007, two other property developers in the area filed suit against

the County in the United States District Court for the District of Delaware to compel

the County to provide sewer service.11 The case settled, and the County agreed to

provide sewer systems for the developers.12 Two other nearby developers, also sued

and settled in exchange for commitments to sewer service. 13

      At an undetermined later date, Port Penn once more submitted its

development plan for approval.14 On May 16, 2017, the County again responded




9
      Id. ¶¶ 11-12.
10
      Id. ¶ 7.
11
      Id.
12
      Id. ¶ 21.
13
      Id. ¶ 22.
14
      Id. ¶ 25.


                                         4
that there was insufficient sewer capacity for the proposed development. 15 When

Port Penn complained of favoritism, the County responded that only properties with

settlement agreements would receive sewer service.16 For the next several months,

Port Penn and the County exchanged letters, with Port Penn repeatedly pressing for

sewer service and the County stating that only property owners with settlement

agreements would receive sewer service.17

      Port Penn alleges that in response to the settlements the County reached with

other developers, the County installed “a sewer pipe under Route 1 of such a small

size that it could only service” the other developers. 18 Port Penn concludes that the

County installed an undersized pipe to create a justification for denying sewer

service to Port Penn due to lack of sewer capacity. 19 Port Penn asserts that the

County did this to prevent Port Penn from developing the Land and “to obtain open

space for free without having to pay for preservation rights or at the very least

reducing the value of the property and thereby the price for same.” 20



15
      Id. ¶ 26.
16
      Id. ¶ 27.
17
      Id. ¶¶ 28-31.
18
      Id. ¶ 72.
19
      Id.
20
      Id. ¶ 37.


                                          5
      On May 3, 2018, Port Penn filed its Complaint in this action (the

“Complaint”). On May 30, 2018, Respondents filed their Motion to Dismiss. On

January 10, 2019, I held oral argument on the Motion to Dismiss. On January 30,

2019, Port Penn filed a letter updating the Court on the status of proposed legislation

in New Castle County regarding a proposed moratorium on the creation of septic

systems in the area including the Land. On February 1, 2019, Respondents filed a

letter in response. On February 4, 2019, Port Penn filed a rebuttal letter.

II.   ANALYSIS

      Port Penn asserts five causes of action: (1) a purported substantive due process

claim, which asserts that “[t]he County has acted under color of state law in violation

of Delaware Law and 42 U.S.C. § 1983 and in violation of Petitioner’s rights,”21 and

the County’s actions constitute “a blatant violation of the Takings and Due Process

Clauses of the Fifth and Fourteenth Amendments to the United States Constitution

and the Delaware Constitution”; 22 (2) a purported equal protection claim, which

asserts that “[t]he County has intentionally treated Petitioner and its Proposed

Development differently from other similarly situated and even adjacent properties




21
      Id. ¶ 45.
22
      Id. ¶ 38.


                                          6
in the SSSA”23 with “no rational or legitimate reason” for the differential treatment,24

violating “Section 8 of Article VIII of the Delaware Constitution [, which] prohibits

the use of public funds for private purposes,”25 and carrying out de facto “‘contract

zoning’ i.e., a contract by the government to zone for the benefit of a private owner,

which is expressly prohibited by Delaware law and established case law,” 26 also

constituting a violation of “Petitioner’s rights to equal protection as guaranteed by

the Fourteenth Amendment to the United States Constitution and the Delaware

Constitution”;27 (3) a purported declaratory judgment claim as to Port Penn’s rights

to sewer service and a preliminary injunction pending trial on the merits to enjoin

the County from providing sewer service to Port Penn’s neighbors but not Port Penn,

as well as damages and fees; 28 (4) a purported estoppel claim and an injunction

preventing the County from excluding Port Penn from carrying out sewer plans that

provide service to Port Penn’s neighbors, as well as damages, fees, and costs; 29 and



23
      Id. ¶ 48.
24
      Id. ¶ 49.
25
      Id. ¶ 52.
26
      Id. ¶ 53.
27
      Id. ¶ 56.
28
      Id. ¶¶ 58-61.
29
      Id. ¶¶ 62-70.


                                           7
(5) a purported “injunctive relief temporary restraining order” claim to prevent the

County from excluding Port Penn from sewer plans that provide service to Port

Penn’s neighbors, as well as damages, fees, and costs. 30

      For the sake of analytical clarity, I organize the Complaint into the following

six categories: (1) substantive due process claims, (2) equal protection claims,

(3) takings claims, (4) contract zoning claims, (5) estoppel claims, and

(6) miscellaneous other claims. 31

      Respondents move to dismiss the entire Complaint under Court of Chancery

Rule 12(b)(6). The standard for dismissal pursuant to Rule 12(b)(6) for failure to

state a claim upon which relief can be granted is well established. When considering

a motion to dismiss under Rule 12(b)(6), this Court must “accept as true all of the

well-pleaded allegations of fact and draw reasonable inferences in the [petitioner’s]

favor.”32 While the Court must draw all reasonable inferences in the petitioner’s

favor, it is not “required to accept as true conclusory allegations ‘without specific




30
      Id. ¶¶ 71-74.
31
      Although Petitioner states in its Complaint that Respondents’ actions violate its
      rights under both the United States Constitution and the Delaware Constitution,
      Petitioner makes no arguments based on the Delaware Constitution. On that basis,
      I limit my analysis for all claims to rights under the United States Constitution.
32
      In re Gen. Motors (Hughes) S’holder Litig., 897 A.2d 162, 168 (Del. 2006) (citing
      Malpiede v. Townson, 780 A.2d 1075, 1082 (Del. 2001)).


                                          8
supporting factual allegations.’” 33     “[D]ismissal is inappropriate unless the

‘[petitioner] would not be entitled to recover under any reasonably conceivable set

of circumstances susceptible of proof.”34

      A.     Substantive Due Process Claims

      Port Penn argues that the County’s denial of sewer services violated its

substantive rights under the Due Process Clause of the Fourteenth Amendment to

the United States Constitution (its “Substantive Due Process Rights” under the “Due

Process Clause”) by “refusing to allow [Port Penn] access to sewer paid for by the

taxpayers.”35 Port Penn argues that this behavior “is arbitrary, capricious and not

rationally related to a legitimate government interest and was and continues to be an

unlawful attempt by the County to interfere with [Port Penn’s] legal right to develop

its property.” 36 Port Penn adds that “[t]he maneuvering and the manipulation by

County officials administratively to allow only the three select property owners to

have public sewer service at public expense while denying sewer service to all other




33
      Id. (quoting In re Santa Fe Pac. Corp. S’holder Litig., 669 A.2d 59, 65-66 (Del.
      1995)).
34
      Id. (quoting Savor, Inc. v. FMR Corp., 812 A.2d 894, 896-97 (Del. 2002)) (footnotes
      omitted).
35
      Compl. ¶ 44.
36
      Id.


                                            9
property owners even similarly situated adjacent owners can only shock the

conscience of a Court of Equity.” 37

      “[T]he Constitution protects . . . [rights that are] deeply rooted in this Nation’s

history and tradition.” 38 The Due Process Clause proclaims that no state shall

“deprive any person of life, liberty, or property, without due process of law.”39 “The

Due Process Clause guarantees more than fair process, and the ‘liberty’ it protects

includes more than the absence of physical restraint. The Clause also provides

heightened protection against government interference with certain fundamental

rights and liberty interests.”40 These rights are “so rooted in the traditions and

conscience of our people as to be ranked as fundamental.”41 “[T]he protections of

substantive due process attach only where a [petitioner] has demonstrated

deprivation of an interest that is considered a ‘fundamental’ right under the United

States Constitution.”42 Where “[petitioners] have cited no federal or state authority

in which a court has held that [the right they seek is] a fundamental right under the



37
      Pet’r’s Answering Br. 11.
38
      Moore v. City of East Cleveland, 431 U.S. 494, 503 (U.S. 1977).
39
      U.S. Const. amend. XIV, § 1.
40
      Washington v. Glucksberg, 521 U.S. 702, 719-720 (1997).
41
      Snyder v. Massachusetts, 291 U.S. 97, 105 (1934).
42
      In re New Maurice J. Moyer Acad., 108 A.3d 294, 321 (Del. Ch. 2015).


                                          10
Constitution[,] . . . . [t]he United States Supreme Court[] [directs] that a court should

‘exercise the utmost care’ when asked to ‘break new ground’ in the jurisprudence of

substantive due process.”43

      Port Penn asserts that it has a fundamental right to sewer service. Port Penn

does not, however, cite any cases in support of sewer service as an established

fundamental right. To the contrary, several cases state that no such fundamental

right exists. For example, the United States Court of Appeals for the Third Circuit

held that “[s]ubstantive due process refers to and protects federal rights. The

provision of water and sewer services, whether by a municipality or by a private

utility company, is not, however, a federally protected right.”44 In a later case, the

Third Circuit added that “despite the importance of utility service to the maintenance

of a minimally accepted standard of living, an arbitrary and capricious termination

of such service by a state actor does not give rise to a substantive due process

claim.” 45 Most recently, then-Magistrate Judge Stark wrote that “[b]ecause access

to public sewers is not a fundamental property right within the protections of the

Substantive Due Process Clause of the Fourteenth Amendment, [petitioner] has




43
      Id. at 322 (quoting Collins v. City of Harker Heights, 503 U.S. 115, 125 (1992)).
44
      Ransom v. Marrazzo, 848 F.2d 398, 411-12 (3d Cir. 1973).
45
      Reich v. Beharry, 883 F.2d 239, 244 (3d Cir. 1989).


                                           11
failed to state a claim on which it could be granted relief. Accordingly, I recommend

that [petitioner’s] substantive due process claims be dismissed.” 46

      In the wake of this specific authority, Port Penn cites no cases in its

Substantive Due Process Rights argument supporting the notion that sewer service

is constitutionally protected. Port Penn does cite a case in its Equal Protection

section supporting the notion that property rights in general receive constitutional




46
      Warren v. New Castle Cty., 2008 WL 2566947, at *18 (D. Del. June 26, 2008)
      (citing Ransom, 848 F.2d at 411-12). Then-Magistrate Judge Stark also noted that
      “the County Code contemplates three types of wastewater treatment. The first of
      these is County sewer service (or ‘public sewer’ or ‘sanitary sewer’) which requires
      the use of public facilities, and is reserved ‘on a first come, first serve[d] basis if
      and/or when sanitary sewer service becomes available, as determined by the
      Department of Special Services. The second is a community system (or ‘private
      sewer’), which is constructed by a private entity and serviced by a private
      wastewater utility provider, subject to County approval and other terms set out in
      the County Code and Delaware Code (including required approval by the State
      [Public Service Commission]). The third and final option is on-site septic systems,
      which may be utilized ‘within a County-recognized sewer service area for which
      sewer capacity or sewer trunk lines do not yet exist,’ subject to the approval of the
      County and the Delaware Department of Natural Resources and Environmental
      Control (‘DNREC’).” Id. at *2. Port Penn alleges in its Complaint that public sewer
      was not available. See, e.g., Compl. ¶ 26. Port Penn states in a letter that “on
      January 22, 2019, the New Castle County Planning board unanimously approved
      recommendation of the proposed moratorium [on new septic systems], which
      undoubtedly will be enacted.” Letter to Court, Jan. 30, 2019. Port Penn’s
      Complaint does not address a private sewer beyond stating that “[b]y designating
      the area as a sewer district, but intentionally refusing to provide sewer service the
      County precluded a private sewer system or septic system.” Compl. ¶ 36. In its
      briefing, Port Penn states that “if the subdivision exceeds 100 lots, the DNREC
      requires an on site waste water treatment which means a private treatment plant
      which the County will not allow.” Pet’r’s Answering Br. 37. This assertion is
      conclusory, and its relevance is unclear in the substantive due process context.


                                            12
protection.47 That is true, but it is not specific enough to support a right to sewer

service. Port Penn does not tackle the exceedingly difficult task of establishing a

new fundamental constitutional right. Port Penn’s substantive due process claim

fails as a matter of law. 48

       Because Port Penn has failed to allege the deprivation of sewer services

violates its Substantive Due Process Rights, I grant Respondents’ Motion to Dismiss

as to the Substantive Due Process claims. 49


47
       See Pet’r’s Answering Br. 21-22 (quoting Mihaly v. Town of Trumball Water
       Pollution Control Auth., 2013 WL 2948329 (D. Conn. June 14, 2013)).
48
       Relying on Acierno v. New Castle County, Port Penn argues that this Court should
       inquire into the motivations of administrative action in investigating potential
       breaches of its Substantive Due Process Rights. Pet’r’s Answering Br. 18 (quoting
       Acierno v. New Castle Cty., 2000 WL 718346, at *4 (D. Del. May 23, 2000)). I
       reject this for two reasons. First, after the District of Delaware’s decision in
       Acierno, the Third Circuit explicitly rejected the “improper motive” test in the
       context of substantive due process. United Artists Theatre Circuit, Inc. v. Township
       of Warrington, 316 F.3d 392 (3d Cir. 2003). The Third Circuit instead applied the
       “shocks the conscience” test based on the United States Supreme Court’s decision
       in County of Sacramento v. Lewis. 523 U.S. 833 (1998). Second, before the “shocks
       the conscience” test applies, Port Penn must show a violation of a fundamental right,
       which Port Penn has failed to do. For those reasons, I decline to apply the improper
       motive test.
49
       Port Penn also asserts that Respondents violated its Substantive Due Process Rights
       under the Delaware Constitution. Port Penn does not, however, specify any
       provisions of the Delaware Constitution that apply or make any arguments about
       how this analysis would proceed differently under the Delaware Constitution than
       it would under the United States Constitution. To the contrary, its brief focuses
       solely on the United States Constitution-based analysis. “Mere conclusory
       assertions that the Delaware Constitution has been violated are not sufficient to
       present a question whether such is the case.” Thompson v. State, 192 A.3d 544, 552
       (Del. 2018). Thus, I do not separately analyze this issue.


                                            13
      B.     Equal Protection Claims

      Port Penn also asserts that Respondents have violated its constitutional equal

protection rights by treating it differently than similarly situated entities. Port Penn

states that the “Respondents’ actions in treating the Petitioner differently than other

similarly situated and even adjacent landowners in the SSSA [were] motivated by

an intent to inhibit Petitioner from exercising its constitutional right to develop its

property for illegal motives or purpose”50 and that therefore “Respondents have

violated [Port Penn’s] rights to equal protection as guaranteed by the Fourteenth

Amendment to the United States Constitution and the Delaware Constitution.” 51

      The Fourteenth Amendment to the United States Constitution requires that no

State “deny to any person within its jurisdiction the equal protection of the laws.” 52

“[T]he purpose of the equal protection clause of the Fourteenth Amendment is to

secure every person within the State’s jurisdiction against intentional and arbitrary



50
      Compl. ¶ 55.
51
      Id. ¶ 56. Again, because Port Penn does not specify any provisions of the Delaware
      Constitution that apply or make any arguments about how this analysis would
      proceed differently under the Delaware Constitution than it would under the United
      States Constitution, I perform my analysis under only the United States
      Constitution. See Thompson, 192 A.3d at 552. The provision of the Delaware
      Constitution that Port Penn does identify, Section 8 of Article VIII, discusses
      municipalities extending credit to, or becoming stockholders in, private
      corporations and appears in Section E of my analysis.
52
      U.S. Const. amend. XIV, § 1.


                                          14
discrimination, whether occasioned by express terms of a statute or by its improper

execution through duly constituted agents.” 53 Port Penn advances the argument that

it alone suffered unfair differential treatment, which is a “class of one” theory of

violation of its equal protection rights. “Our cases have recognized successful equal

protection claims brought by a ‘class of one,’ where the [petitioner] alleges that she

has been intentionally treated differently from others similarly situated and that there

is no rational basis for the difference in treatment.” 54 To succeed on its theory, Port

Penn must establish that similarly situated developers existed, that Port Penn was

“intentionally treated differently from others similarly situated” 55 who were “prima

facie identical in all relevant respects,”56 and that “there is no rational basis for the

difference in treatment.”57


53
      Sioux City Bridge Co. v. Dakota Cty., 260 U.S. 441, 445 (1923).
54
      Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (citing Sioux City Bridge
      Co., 260 U.S. 441; Allegheny Pittsburgh Coal Co. v. Comm’n of Webster Cty., 488
U.S. 336 (1989)).
55
      Olech, 528 U.S. at 564 (citations omitted).
56
      Purze v. Village of Winthrop Harbor, 286 F.3d 452, 455 (7th Cir. 2002).
57
      Olech, 528 U.S. at 564 (citations omitted). Port Penn asserts that “[t]he standard for
      [a court] interfering with legislative action is stringent because a court is reluctant
      to interfere with a law enacted by the legislative body. In this case, however, the
      decision to reach a settlement with the three select property owners . . . was decided
      administratively by County officials,” implying that the rational basis test should
      not apply. Pet’r’s Answering Br. 19 (citing Acierno, 2000 WL 718346). The
      rational basis test, however, applies to the actions of state and local administrative
      agencies as well as legislators. See, e.g., Armour v. City of Indianapolis, 566 U.S.
673 (2012) (applying the rational basis test to the City of Indianapolis’s Board of

                                            15
      Port Penn fails to establish that the County has no rational basis for treating it

differently than the comparators. “Under rational basis review, legislation enjoys a

presumption of validity, and the [petitioner] must negate every conceivable

justification for the classification in order to prove that the classification is wholly

irrational.”58 Rational basis review “does not require the State to place any evidence

in the record.”59 This standard is so deferential to the State that

             even if the Government fails to come forward with its own
             rationale, “[t]he court may . . . hypothesize the motivations
             of the . . . legislature to find a legitimate objective
             promoted by the provision under attack.” That is, “[w]e
             are free to consider any conceivable legislative purpose so
             long as it reasonably could have been entertained by the
             legislature.”60




      Public Works’ forgiveness of assessments and holding that “[a]s long as the City’s
      distinction has a rational basis, that distinction does not violate the Equal Protection
      Clause”); Dandridge v. Williams, 397 U.S. 471 (1970) (applying rational basis
      review when considering a Maryland Department of Public Welfare rule placing a
      cap on monthly benefits without regard to family size); Cook v. Bennett, 792 F.3d
1294 (11th Cir. 2015) (applying rational basis review in both the substantive due
      process and equal protection contexts; upholding as rational a local school board’s
      decision to assess eleventh and twelfth grade math teachers using tenth grade
      English tests).
58
      Brian B. v. Pa. Dep’t of Educ., 230 F.3d 582, 586 (3d. Cir. 2000).
59
      Heller v. Doe ex rel. Doe, 509 U.S. 312, 319 (1993).
60
      United States v. Pollard, 326 F.3d 397, 408 (3d. Cir. 2003) (quoting Malmed v.
      Thornburgh, 621 F.2d 565, 569 (3d Cir. 1980); Ramsgate Court Townhome Ass’n
      v. West Chester Borough, 313 F.3d 157, 160 (3d Cir. 2002)).


                                            16
      Respondents argue that “having a plausible land use planning objective for

the County’s actions, as the County has articulated in its Comprehensive Plan,

provides a separate and distinctive rational basis” for any differential treatment.61

Respondents point out that many courts have found land use planning to be a rational

basis for differential treatment. 62 Respondents refer to several other rational bases

for their actions: “to settle the prior litigations (e.g., to save litigation costs and to

eliminate risk), to engage in rational sewer and land use planning, and to draw the

line regarding where it decides to provide sewer service as it deems appropriate”;63

and “costs, budgets, environmental factors, land use planning goals, right of way

issues, and system capacity issues.”64

      Port Penn does not adequately address any of the bases that Respondent sets

forth, as it must. Most of them it does not address at all. Port Penn provides no

rebuttal to the presumption of validity that the County enjoys. Thus, Port Penn fails

to overcome the rational basis test, and dismissal under 12(b)(6) is appropriate.



61
      Resp’s’ Opening Br. 24.
62
      See id. n.62 (citing Vision Church v. Vill. of Long Grove, 468 F.3d 991, 1001 (7th
      Cir. 2006); Sameric Corp. v. City of Philadelphia, 142 F.3d 582, 595 (3d Cir. 1998);
      Hold Fast Tattoo, LLC v. City of North Chicago, 580 F. Supp. 2d 656, 660-61 (N.D.
      Ill. 2008)).
63
      Resp’s’ Reply Br. 22 (citation omitted).
64
      Resp’s’ Opening Br. 25.


                                           17
      C.     Takings Claims

      The Complaint alleges that “[t]he County’s conduct is a blatant violation of

the Takings and Due Process Clauses of the Fifth and Fourteenth Amendments to

the United States Constitution.”65 Port Penn explains that “by designating the area

as a sewer district, but intentionally refusing to provide sewer service[,] the County

precluded a private sewer system or septic system and therefore intentionally and

unlawfully precluded any type of development.” 66

      “Both the federal government and the states have the power of eminent

domain—the authority to take private property when necessary for government

activities.”67 The Takings Clause of the Fifth Amendment of the United States

Constitution limits this power, forbidding “private property be[ing] taken for public

use without just compensation.”68 The United States Supreme Court has held that

the Takings Clause binds state governments (and, therefore, their subdivisions such




65
      Compl. ¶ 38.
66
      Pet’r’s Answering Br. 35.
67
      Erwin Chemerinsky, Constitutional Law: Principles and Policies 667 (5th ed.
      2015).
68
      US Const. amend. V.


                                         18
as counties).69 There are two types of takings: physical (or “possessory”), and

regulatory. 70 “A ‘possessory’ taking occurs when the government confiscates or

physically occupies property.” 71        “A ‘regulatory’ taking occurs when the

government’s regulation leaves no reasonable economically viable use of the

property.” 72 Port Penn alleges that the County’s administrative or legislative action

deprives Port Penn of economic opportunity, which is a regulatory takings claim.

      “In order to allow administrative bodies to perform their statutory functions

in an orderly manner without preliminary interference from the courts, a strong

presumption exists favoring the exhaustion of administrative remedies” before

courts intervene. 73   Nevertheless, “in Delaware, application of the doctrine of




69
      Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 535 U.S. 302,
      306 n.1 (2002) (quoting Chicago, B. & Q.R. Co. v. Chicago, 166 U.S. 226, 239, 241
      (1897); Webb’s Fabulous Pharmacies, Inc. v. Beckwith, 449 U.S. 155, 160 (1980)).
70
      Chemerinsky, supra note 69, at 669.
71
      Chemerinsky, supra note 69, at 669.
72
      Chemerinsky, supra note 69, at 669. See also Penn. Coal Co. v. Mahon, 260 U.S.
393, 415 (1922) (“The general rule at least is that while property may be regulated
      to a certain extent, if regulation goes too far it will be recognized as a taking.”);
      Andrus v. Allard, 444 U.S. 51, 66 (1979) (“It is, to be sure, undeniable that the
      regulations here prevent the most profitable use of appellees’ property. Again,
      however, that is not dispositive. When we review regulation, a reduction in value
      of property is not necessarily equated with a taking.”).
73
      Levinson v. Del. Comp. Rating Bureau, Inc., 616 A.2d 1182, 1190 (Del. 1992).


                                            19
exhaustion of administrative remedies is a matter of judicial discretion.” 74 Section

40.31.600 of New Castle County’s Unified Development Code requires a petitioner

pursuing a Takings claim to first pursue the administrative remedy of a beneficial

use appeal with the New Castle County Board of Adjustment.75 “A beneficial use

appeal is a process by which the County evaluates an allegation that no beneficial

use remains in a property and determines that some level of relief from this Chapter

[of the County regulations] is warranted.” 76 In Salem Church (Delaware) Associates

v. New Castle County, 77 this Court noted that

             Section 40.31.600 of the County’s Uniform Development
             Code expressly requires that “[a] landowner who has been
             denied all or substantially all economically viable use of
             property through the application of [County law] may
             apply for relief after exhausting all other available avenues
             of appeal to a County body.” [Petitioner] has not alleged
             that it brought a beneficial use appeal, as provided for by
             § 40.31.600. Indeed, it argues that it was not required to
             seek such a determination before bringing its claim. The
             Court concludes otherwise. As noted by the United States
             Supreme Court: “a landowner may not establish a taking
             before a land-use authority has the opportunity, using its
             own reasonable procedures, to decide and explain the
             reach of a challenged regulation. Under our ripeness rules
             a takings claim based on a law or regulation which is

74
      Id. at 1188.
75
      Salem Church (Del.) Assocs. v. New Castle Cty., 2006 WL 2873745, at *7 (citing
      New Castle Cty. C. § 40.31.600).
76
      New Castle Cty. C. § 40.31.600.
77
      2006 WL 2873745 (Del. Ch. Oct. 6, 2006).


                                          20
             alleged to go too far in burdening property depends upon
             the landowner’s first having followed reasonable and
             necessary steps to allow regulatory agencies to exercise
             their full discretion in considering development plans for
             the property, including the opportunity to grant any
             variances or waivers allowed by law.” The County, thus,
             could and did require a landowner, such as [Petitioner], to
             seek a beneficial use review before asserting a takings
             claim. Accordingly, exhaustion of the remedy afforded by
             § 40.31.600 of the United Development Code was a
             necessary precursor to the filing of a takings claim and
             [Petitioner’s] takings claim against the County, therefore,
             must be dismissed.78

      It is undisputed that Port Penn did not bring a beneficial use appeal before

asserting a takings claim in this Court. Port Penn does not respond to this issue at

all in its briefs and therefore concedes the point. As such, I exercise my discretion

to apply the “strong presumption” in favor of the administrative exhaustion doctrine

and grant Respondents’ Motion to Dismiss as to the takings claim.

      D.     Contract Zoning Claims

      Port Penn also alleges that Respondents’ settlements with the other

landowners is “creation of essentially a private sewer district for a select few”79 and

that “[c]reating a private sewer district is akin to ‘contract zoning.’” 80



78
      Id. at *7-8 (quoting New Castle Cty. C. § 40.31.600) (alterations in original); Tahoe-
      Sierra, 535 U.S. at 339-40).
79
      Compl. ¶ 51.
80
      Id. ¶ 53.


                                            21
      Contract zoning occurs when a landowner and a zoning authority agree to alter

zoning to the landowner’s benefit in exchange for other promises. “[I]n contract

zoning, there is a bilateral agreement committing the zoning authority to a legally

binding promise.” 81 “[C]ontracts between a municipality and a developer to rezone

in accordance with mutual promises are . . . per se invalid in Delaware” because “[i]t

is elementary that the legislative function may not be surrendered or curtailed by

bargain or its exercise controlled by the considerations which enter into the law of

contracts.”82

      Port Penn relies on Hartman v. Buckson,83 in which Buckson, a developer,

sought approval from the Town Council of Camden to construct a subdivision of 88

townhouses on 9.671 acres.84 The Town Council of Camden rejected the application

as noncompliant with the town’s zoning ordinance.85 After negotiations, the sides

neared agreement on a zoning-compliant plan for 53 townhouses on 10.919 acres.86


81
      Wilm. Sixth Dist. Cmty. Comm. v. Pettinaro Enters., 1988 WL 116496, at *4 (Del.
      Ch. Oct. 27, 1988).
82
      Hartman v. Buckson, 467 A.2d 694, 700-01 (Del. Ch. 1983) (quoting V.F.
      Zahodiakin Eng’g Corp. v. Zoning Bd. of Adjustment, 86 A.2d 127, 131 (N.J.
      1952)).
83
      467 A.2d 694 (Del. Ch. 1983).
84
      Id. at 696.
85
      Id.
86
      Id.


                                         22
When Buckson threatened to sue regarding the zoning ordinance, the Town Council

of Camden agreed to a settlement that gave Buckson the right to build 68 houses on

8.193 acres.87 The Court found that the Town Council of Camden had violated the

law by entering into the contract because the Town Council “may not, under the

guise of compromise, impair a public duty owed by it” by “bargain[ing] away part

of its zoning power to a private citizen. [The town] simply does not possess the

authority to normally contract such authority. . . . [T]he contractual agreement is

deemed an invalid ultra vires exercise of municipal authority.” 88

      The pleadings before me do not indicate that the County rezoned any land as

part of the settlement agreements, which is a necessary element of per se illegal

contract zoning. Furthermore, to the extent that Port Penn challenges County zoning

decisions, such a challenge is subject to a strict sixty-day statute of repose, and

therefore, is untimely.89

      Port Penn also speculates that the settlement agreements were “sham”

agreements that the County pre-arranged with the other developers. Port Penn

asserts that “[o]ne can envision a County official telling Lester[, one of the other




87
      Id.
88
      Id. at 699-700.
89
      See, e.g., Murray v. Town of Dewey Beach, 67 A.3d 388 (Del. 2013).


                                         23
developers,] to just file suit and we won’t really litigate, but this will give us a reason

to agree to give you sewer.” 90 This speculation is unsupported.

       Finally, Port Penn notes that “Article II, Section 25 of the Constitution of the

State of Delaware is designed for the protection of the general welfare and benefit

of the entire public and not for a select few.” 91 Article II, Section 25 of the

Constitution of the State of Delaware provides that

              [t]he General Assembly may enact laws under which
              municipalities and the County of Sussex and the County
              of Kent and the County of New Castle may adopt zoning
              ordinances, laws or rules limiting and restricting to
              specified districts and regulating therein buildings and
              structures according to their construction and the nature
              and extent of their use, as well as the use to be made of
              land in such districts for other than agricultural purposes;
              and the exercise of such authority shall be deemed to be
              within the police power of the State. 92

Port Penn appears to argue that Article II, Section 25 supports its contract zoning

claim. 93 The connection is unclear, and the Complaint does not plead violation of

Article II, Section 25.




90
      Pet’r’s Answering Br. 13.
91
      Compl. ¶ 53 (citing Del. Const. art. II, § 25).
92
      Del. Const. art. II, § 25.
93
      See Pet’r’s Answering Br. 17.


                                            24
      For these reasons, Port Penn’s contract zoning claims fail and dismissal under

12(b)(6) is appropriate.

      E.     Estoppel

      Port Penn argues that the County is estopped from denying it sewer service.

Port Penn asserts that it “reasonably relied on the existing zoning of the Properties

and the designation of the area as a sewer district (SSSA) and the representations of

County Government Representatives that the Port Penn Area and the Preserve would

have sewer service.”94 Port Penn adds that it “acted in good faith in relying on”

those designations and as a result “incurred substantial investment of time and

substantial expenses in fees and engineering, etc. on at least two occasions to its

detriment”,95 and that “Petitioner was enticed not to also sue [as other landowners

did] by County representatives on the express assurances that the County would not

discriminate.”96 Further, Port Penn avers, “the County is now installing sewer

service but only to be used by a select few” in violation of its earlier assurances,97

and Port Penn “has been prejudiced in relying on the representations and actions of




94
      Compl. ¶ 64.
95
      Id. ¶ 65.
96
      Id. ¶ 66.
97
      Id. ¶ 67.


                                         25
the County.” 98 Finally, Port Penn asserts that “[i]t would be highly inequitable and

unjust to deny the Petitioner access to the public sewer systems that were promised

to Petitioner for some 20 years and which the County has an obligation to provide.”99

      These assertions, while presented as one claim, can be read to make three

arguments: (1) that the County’s promises estop the county; (2) that Port Penn’s

costs estop the County; and (3) that the County has used inappropriate administrative

action to deny Port Penn’s applications for approval. I address Port Penn’s concerns

in turn under the theories of promissory estoppel, equitable estoppel, and arbitrary

administrative action.

             1.    Promissory estoppel

      Promissory estoppel requires that “(i) a promise was made; (ii) it was the

reasonable expectation of the promisor to induce action or forbearance on the part

of the promisee; (iii) the promisee reasonably relied on the promise and took action

to his detriment; and (iv) such promise is binding because injustice can be avoided

only by enforcement of the promise.” 100 Port Penn appears to attempt to plead these

four elements: (1) a promise by Baker that Port Penn would get equal treatment; (2)

reasonable expectation of the promisor, Baker, that his words would induce Port


98
      Id. ¶ 68.
99
      Id. ¶ 69.
100
      Lord v. Souder, 748 A.2d 393, 399 (Del. 2000).


                                         26
Penn not to sue; (3) reasonable reliance by Port Penn on Baker’s promise to its

detriment by not suing; and (4) injustice in Port Penn not getting sewer access. The

Delaware Supreme Court has foreclosed promissory estoppel claims against

government entities except in limited circumstances, such as employment. 101 Port

Penn does not identify any exception to the general prohibition, so I conclude the

prohibition applies.

             2.    Equitable estoppel

      In its briefing, Port Penn labels its claim as one of equitable estoppel. 102 The

doctrine of equitable estoppel is an awkward fit for Port Penn’s attempt to compel

the County to act. Equitable estoppel’s “object is to prevent the unconscientious and

inequitable assertion or enforcement of claims or rights.” 103 “The standards for

establishing a cause of action for equitable estoppel are stringent. The doctrine is

applied cautiously, and only to prevent manifest injustice.” 104 “The doctrine of




101
      See Harmon v. State, 62 A.3d 1198, 1201 (Del. 2013) (quoting McCoy v. State, 277
A.2d 675, 676 (Del. 1971) (considering a promissory estoppel claim against a
      Delaware state agency and holding that “[a]s a general rule, however, the ‘state is
      not estopped in the exercise of its governmental functions by the acts of its
      officers.’”).
102
      See Pet’r’s Answering Br. 30.
103
      Timmons v. Campbell, 111 A.2d 220, 224 (Del. 1955).
104
      Progressive Int’l. Corp. v. E.I. Du Pont de Nemours & Co., 2002 WL 1558382, at
      *6 n.26 (Del. Ch. July 9, 2002) (citations omitted).


                                          27
equitable estoppel may be invoked ‘when a party by his conduct intentionally or

unintentionally leads another, in reliance upon that conduct, to change position to

his detriment.’” 105 Here, Port Penn asserts the doctrine in a quest for affirmative

relief.

                While equitable estoppel is traditionally employed as a
                defense, the doctrine is sometimes used affirmatively as a
                separate or alternative claim or cause of action. A number
                of jurisdictions have refused to recognize equitable
                estoppel as an affirmative cause of action. The Court of
                Chancery, however, appears to allow affirmative equitable
                estoppel claims in appropriate circumstances, albeit not
                without some reluctance.106

          “[T]he doctrine of equitable estoppel has traditionally not been favored when

sought to be applied against a government entity, [but] it is accepted that in certain

circumstances estoppel may be raised to prevent the municipality from enforcing

existing zoning codes.” 107 Parties may use equitable estoppel “as a defense against

the enforcement of a zoning regulation where: (1) a party, acting in good faith, (2)

on affirmative acts of a municipal corporation, (3) makes expensive and permanent



105
          Waggoner v. Laster, 581 A.2d 1127, 1136 (Del. 1990) (quoting Wilson v. Am. Ins.
          Co., 209 A.2d 902, 903-04 (Del. 1965)).
106
          Donald J. Wolfe, Jr. & Michael A. Pittenger, Corporate and Commercial Practice
          in the Delaware Court of Chancery § 15.02[f], at 15-13 to 15-14 (2018) (citations
          omitted).
107
          Dragon Run Farms, Inc. v. Bd. of Adjustment of New Castle Cty., 1988 WL 90551,
          at *3 (Del. Super. Aug. 11, 1988) (citations omitted).


                                             28
improvements in reliance thereon, and (4) the equities strongly favor the party

seeking to invoke the doctrine.”108 “As a general rule, land acquisition costs are not

expenditures that satisfy the ‘substantial reliance’ prong of the equitable estoppel

test.”109 Furthermore, “time spent on the project cannot be included [when] it is not

quantified, given any dollar value or broken down” to reflect time spent on relevant

matters. 110

       Several cases demonstrate the level of expense required for an equitable

estoppel claim. In Eastern Shore Environmental v. Kent County Department of

Planning,111 the Court held that the $500,000 that Eastern Shore spent to upgrade its

waste facility in reliance on county promises was sufficient for an equitable estoppel

claim at the motion to dismiss stage.112 In Wilmington Materials, Inc. v. Town of

Middletown, 113 the Court held that $88,000 (in 1988) was sufficient to show

“substantial reliance” given the small size of the developer.114 In Dragon Run


108
       Acierno, 2000 WL 718346, at *9 (quoting Miller v. Bd. of Adjustment of Town of
       Dewey Beach, 521 A.2d 642, 645-56 (Del. Super. 1986)).
109
       Id. at *10 (citing Raley v. Stango, 1988 WL 81162, at *4 (Del. Ch. Jul. 28, 1998)).
110
       Raley, 1988 WL 81162, at *4.
111
       2002 WL 244690 (Del. Ch. Feb. 1, 2002).
112
       Id. at *4.
113
       1988 WL 135507 (Del. Ch. Dec. 16, 1988).
114
       Id. at *8.


                                           29
Farms, Inc. v. Board of Adjustment of New Castle County,115 the court held that

purchasing $750,000 in company stock (in 1983) was sufficient to show substantial

reliance. 116 In DMDY, L.P. v. Board of Adjustment of Sussex County,117 the court

applied equitable estoppel “[a]lthough petitioner never established what amount was

expended” before and after a violation notice out of a total of $40,000 (in 1992), “the

Court recognize[d] these improvements were expensive. The improvements were

permanent.” 118 In Acierno, after removing costs associated with purchasing the

property and paying mortgage interest, the court found that “[t]he remaining

expenditures (approximately $38,500) are due to engineering and architectural fees.

While by no means insignificant, $38,500 simply does not rise to the level of

substantial reliance.”119 In Raley v. Stango,120 the Court held that “the allowable

expenditures of $5,500, whether viewed in isolation or as a percentage of the total

project costs, are insufficient to establish substantial reliance.”121


115
      1988 WL 90551 (Del. Super. Aug. 11, 1988).
116
      Dragon Run Farms, 1988 WL 90551, at *6.
117
      1994 WL 150082 (Del. Super. Mar. 16, 1994).
118
      DMDY, L.P. v. Bd. of Adjustment of Sussex Cty., 1994 WL 150082, at *1-6 (Del.
      Super. Mar. 16, 1994).
119
      Acierno, 2000 WL 718346, at *10.
120
      1988 WL 81162 (Del. Ch. Jul. 28, 1998).
121
      Id. at *5.


                                           30
      Neither Port Penn’s Complaint nor its briefs provide any basis for me to find

“expensive and permanent improvements.” The Complaint asserts, in total, that Port

Penn “incurred substantial investment of time and substantial expenses in fees and

engineering, etc. on at least two occasions to its detriment.” 122 In its answering brief,

Port Penn refers to “paying the County the required application and review fees

and . . . spending a substantial amount of money for engineering and designing the

subdivision”; 123 “spending thousands of dollars in engineering”; 124 and “thousands

and thousands of dollars in engineering, traffic studies, permit fees, etc.”125

Comparing its own case to the $500,000 loss in Eastern Shore, Port Penn adds that

absent Court action, “the Petitioner will not have the ability to subdivide its property

to allow for over 200 lots and will have lost much more than $500,000 in addition

to the thousands lost in costs and engineering etc.” 126 Port Penn appears to refer to

lost profits or land costs. Neither Port Penn’s time, nor its unspecified thousands of

dollars in costs and engineering, nor its lost profits from not being able to develop

over 200 lots, is sufficient to plead expensive and permanent improvements in


122
      Compl. ¶ 65.
123
      Pet’r’s Answering Br. 3.
124
      Id. at 3-4.
125
      Id. at 31.
126
      Id. at 33.


                                           31
reliance. Port Penn has not pled any dollar amounts at all. Port Penn has also not

pled that it made permanent improvements. Port Penn’s equitable estoppel claim

fails to assert a conceivable claim.

             3.     Arbitrary action

      Port Penn also seems to challenge the propriety of the County’s decision to

decide that no sewer is available.127 A challenge to a zoning body’s approval or

disapproval faces a difficult test. “This court can only interfere with the decisions

of local zoning bodies when those agencies base their decisions solely on

impermissible grounds.” 128 “This Court’s role in reviewing a zoning decision . . . is

limited to a review of the record to ascertain if the statutory procedural mandates

have been followed, that the decision is supported by substantial evidence and that

it is not arbitrary or capricious or an abuse of discretion.” 129 “An arbitrary decision

is one ‘which is unreasonable or irrational, or . . . which is unconsidered or which is

willful and not the result of a winnowing or sifting process.” 130 This Court also must



127
      See, e.g., Compl. ¶ 70 (“The Respondents have acted improperly, willfully and
      arbitrary [sic] and capriciously in violation of Delaware Law and the Delaware and
      United States Constitutions.”).
128
      Coker v. Kent Cty. Levy Court, 2008 WL 5451337, at *1 (Del. Ch. Dec. 23, 2008).
129
      Steen v. Cty. Council of Sussex Cty., 576 A.2d 642, 648 (Del. Ch. 1989) (citations
      omitted).
130
      Coker, 2008 WL 5451337, at *7.


                                          32
be mindful of overstepping its authority to interfere in matters of municipal

discretion. In evaluating a set of claims nearly identical to those before me, this

Court noted that “[t]he courts of this State have long held that when a municipality

exercises a governmental function ‘no court will, in the absence of a showing of bad

faith or fraud, assume to invade the municipality’s field of discretion.” 131

      Port Penn has not pled facts sufficient to the task. The Complaint describes

the County sending letters to Port Penn in response to each application that explained

the County’s denials. 132 Port Penn has not adequately pled that the County’s

decisions were unconsidered, willful, or irrational, or based on impermissible

grounds. The Complaint itself lays out the procedure that the County followed in

making its decision and does not allege that the County violated that procedure.

Therefore, to the extent that Port Penn asserts a claim for an arbitrary ruling, the

claim fails.




131
      Ash/Ramunno Assocs., Inc. v. Branner, 1993 WL 11701, at *3 (Del. Ch. Jan. 19,
      1993) (quoting Lynch v. Town Council of Georgetown, 180 A. 594, 596 (Del. Ch.
      1935)).
132
      See, e.g., Compl. ¶¶ 11-13 (describing multiple letters from the County Planner to
      Port Penn discussing the absence of public sewer and the process for future
      applications); id. at ¶ 16 (quoting the County Preliminary Plan Review Report’s
      conclusion that “the Department of Special Services has determined that there is no
      sewer capacity for this proposed development”); id. ¶¶ 26, 29.


                                          33
       F.     Miscellaneous Other Claims

       Port Penn asserts a third claim for declaratory judgment and a fifth claim for

injunctive relief. Both seek preliminary and permanent injunctive relief, damages,

and fees. Both overlap entirely with the substantive arguments made in the other

claims. I do not analyze them separately.

       Port Penn nests several additional claims within its formally captioned causes

of action. First, Port Penn argues that the County violated Title 9 and Title 26 of the

Delaware Code. 133 The Complaint does not explain what Title 9 and Title 26 of the

Delaware Code are, what their purported purposes might be, or how the County

might have violated them. The Complaint states that “[s]ome 20 years ago pursuant

to Title 9 of the Delaware Code, the County elected to establish a sanitary sewer

district for the southern portion of the County . . . .” This is not sufficient to establish

a claim.

       Second, in its Substantive Due Process argument, Port Penn avers that “[t]he

County’s actions of creating a private sewer district for a select few disregards

Section 40.0500D of the” New Castle County Code.134 Port Penn explains that

§ 40.05.000B135 “provides that public sewer service which requires the use of public


133
       Id. ¶ 40.
134
       Id. ¶ 41.
135
       Port Penn refers to § 40.0500D in its Complaint and § 40.0500B in its Answering
       Brief and makes the same argument in regard to both. Port Penn appears to refer to

                                            34
facilities is reserved ‘on a first come first serve[d] basis if and/or when sanitary sewer

service becomes available as determined by [Special Services].’” 136 As Port Penn

itself points out, Special Services repeatedly determined that sanitary service was

not available, as it is empowered to do under New Castle County Code § 40.05.000B.

      In its briefing, Port Penn adds that “the County’s refusal to allow Petitioner to

access to [sic] public sewer which will be located adjacent to Petitioner’s properties

and several feet away will violate” § 40.22.320 of the County Code. 137 Port Penn

alleges that “[t]he County’s agreement to provide pub[l]ic sewer at public expense

to only three select properties and to no other properties, not even adjacent properties

also violates this County ordinance.”138 Section 40.22.320 only applies “when sewer

capacity is available” as determined by the Department of Special Services. 139 Here,

the Department of Special Services determined sewer capacity was not available, so

there was no mandate to connect to sewer systems. Thus, the administrative body

carried out its purpose; the County followed the law; and the claim fails.



      § 40.05.000B of the New Castle County Code, as § 40.05.000D discusses school
      districts. The following section discusses § 40.05.000B.
136
      Pet’r’s Answering Br. 14 (quoting New Castle Cty. C. § 40.05.000B) (first alteration
      in original).
137
      Id. at 14-15.
138
      Id. at 14.
139
      New Castle Cty. C. § 40.22.320.


                                           35
       Third, Port Penn points out that Section 8 of Article VIII of the Delaware

Constitution provides that “[n]o county, city, town or other municipality shall lend

its credit or appropriate money to, or assume the debt of or become a shareholder or

joint owner in or with any private corporation or any person or company whatever,”

and implies that the County violates this law.140         The Complaint contains no

allegation of any lending of credit or assumption of debt, or any shareholding or joint

ownership. The Complaint fails to state a claim based on Article VIII, Section 8 of

the Delaware Constitution.

III.   CONCLUSION

       For the foregoing reasons, the Motion to Dismiss is GRANTED.

       IT IS SO ORDERED.




140
       Compl. ¶ 52 (quoting Del. Const. art. VIII § 8).


                                            36